United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21095
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER CHIGOZIE IWUOHA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-105-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christopher Iwuoha appeals his sentence for his guilty-plea

conviction of illegal reentry into the country after having been

deported following an aggravated felony conviction.      See 8 U.S.C.

§ 1326(b)(2).   For the first time on appeal, Iwuoha argues:

(1) he received two criminal history points based upon an

erroneous finding that he committed his instant offense while

he was serving a supervised release term for his prior drug




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-21095
                                  -2-

conviction, and (2) 8 U.S.C. § 1326(b)(2) is unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

     The record reveals that Iwuoha committed the instant offense

while a warrant for his violation of his supervised release terms

was pending.     The addition of two criminal history points was not

plain error.     See U.S.S.G. § 4A1.1(d); § 4A1.1, comment. (n.4);

United States v. Anderson, 184 F.3d 479, 480-81 (5th Cir. 1999).

     As conceded by Iwuoha, his challenge to the constitutionality

of 8 U.S.C. § 1326(b)(2) is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which was not

overruled by Apprendi.     See United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     AFFIRMED.